    Case: 4:20-cv-01853-MTS Doc. #: 40 Filed: 05/25/21 Page: 1 of 3 PageID #: 867




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

AMGUARD INSURANCE COMPANY                             )
                                                      )
             Plaintiff,                               )
                                                      )
       vs.                                            )            Case No. 4:20-cv-01853-MTS
                                                      )
T & J ENTERPRISES, INC., et al.,                      )
                                                      )
             Defendants.                              )

                                   MEMORANDUM AND ORDER

         This case is before the Court on the Motion to Dismiss filed by Defendant Deborah

Moses, Individually and as the Next Friend of M. Moses, Doc. [35]. 1 Defendant asserts that

Plaintiff is “unable to establish this Court’s jurisdiction over this case” and has “failed to

advance a claim upon which relief can be granted.” Doc. [35] at 3.

        The Court concludes it has subject matter jurisdiction over this case because complete

diversity exists among the parties and the amount in controversy exceeds $75,000. See 28

U.S.C. § 1332. In its argument regarding this Court’s jurisdiction, Defendant misconstrues

diversity jurisdiction. Defendant argues that:

                   The underlying tort action giving rise to the present suit occurred
                   in the State of Missouri between a Missouri company and Missouri
                   residents. The Plaintiff is an insurance company whose
                   headquarters may be located outside the State of Missouri;
                   however, Plaintiff was licensed to do business in the state of
                   Missouri and issued an insurance policy to a business located in
                   and doing business in the State of Missouri. Plaintiff has
                   manufactured diversity for the present action using the location of
                   Plaintiff’s company headquarters. This is an improper use of
                   diversity jurisdiction, and is a case better suited for resolution in
                   state court.


1
 Defendant Deborah Moses previously filed a Motion to Dismiss, Doc. [13], but Plaintiff subsequently filed an
Amended Complaint, Doc. [24]. The Court will deny Defendant’s first Motion to Dismiss as moot.
    Case: 4:20-cv-01853-MTS Doc. #: 40 Filed: 05/25/21 Page: 2 of 3 PageID #: 868




Doc. [35] at 10–11.

        Plaintiff AmGuard Insurance Company alleges it is “an insurance business corporation

organized and existing as a citizen under the laws of the State of Pennsylvania with its principal

place of business located in Wilkes-Barre, Pennsylvania.” Doc. [24] ¶ 1. Thus, for purposes of

diversity jurisdiction, Plaintiff is a citizen of Pennsylvania. That Plaintiff “was licensed to do

business” in Missouri or that it “issued an insurance policy to a business located in and doing

business in” Missouri, see Doc. [35] at 10–11, is of no relevance to its citizenship as it pertains to

diversity jurisdiction. See Jet Midwest Int’l Co. v. Jet Midwest Grp., LLC, 932 F.3d 1102, 1104

(8th Cir. 2019). Contrary to Defendant’s assertion, Plaintiff did not “manufacture[] diversity for

the present action using the location of Plaintiff’s company headquarters.” Doc. [35] at 11. The

statute specifically directs that “a corporation shall be deemed to be a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business.” 28 U.S.C. § 1332(c)(1). It is not “an improper use of diversity

jurisdiction” to determine a corporation’s citizenship as Congress prescribed. See Doc. [35] at

11.

        Satisfied of its jurisdiction, the Court carefully considered the remaining arguments in

Defendant’s Motion, found them to be without merit, and will deny the Motion largely for the

reasons articulated in Plaintiff’s memorandum in opposition, see Doc. [37]. 2

        Accordingly,

        IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, Doc. [35], is

DENIED.



2
 Defendant chose not to file a reply to Plaintiff’s memorandum in opposition. See E.D. L.R. 4.01(c) (noting moving
party may file a reply memorandum within ten (10) days after being served with a memorandum in opposition).

                                                      -2-
 Case: 4:20-cv-01853-MTS Doc. #: 40 Filed: 05/25/21 Page: 3 of 3 PageID #: 869




      IT IS FURTHER ORDERED that Defendant’s original Motion to Dismiss, Doc. [13],

is DENIED as moot.

      Dated this 25th day of May, 2021.


                                          MATTHEW T. SCHELP
                                          UNITED STATES DISTRICT JUDGE




                                          -3-
